DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/12/2022 has been entered.  No claims have been added.  Claims 1-4 and 13 have been amended.  No claims have been cancelled.  Claims 1-13 and 15-25 remain pending in the application.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 08/12/2022, with respect to the 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of reference found during an updated search.
Examiner concurs the presented prior art fails to disclose the amended claim language specifying predicting chroma samples from motion compensated chroma samples from a references frame of a video sequence.  The updated search resulted in the Zhang reference, which discloses chroma samples with respect to both inter-prediction and intra-prediction, including specific mention of using a motion vector and a reference picture for chroma blocks, see [0143].  Therefore, the amended independent claims are now rejected under 35 USC 103 over the combination of Hermansson and Zhang, with dependent claims falling together accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "data content generated according to the method of claim 3".  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 does not positive recite generating “data content”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-13, and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hermansson et al. US 2019/0337213 A1, hereafter Hermansson, in view of Zhang et al. US 2018/0205946 A1, hereafter Zhang.

Regarding claim 1, Hermansson discloses a method (method of decoding a group of image elements in a frame of an encoded video sequence) [abstract], comprising:
obtaining weighting factors related to video sequence samples (image elements in that block are then weighted together with the image elements from the intra-prediction of the current block using weighting that was calculated earlier.  The weighted image elements form a possible prediction candidate) [0109], based on a difference between a group of current video sequence samples and reference samples (the decoder calculates a set of weights for each image element location in the current block using the same procedure as the encoder) [0110];
determining information that reduces minimizes a distortion metric (encoder then calculates the rate-distortion cost of that candidate by calculated the SSD between the predicated image elements and the original image elements of the current block…the encoder selects the position with the lowest rate distortion value) [0109], based on said video sequence samples, with said weighting factors applied and said reference samples (the selected image elements are combined with image element from the intra-prediction using the weights that was calculated earlier) [0110]; and, 
decoding a current video block using said information (decoder uses this prediction to create the final decoded image elements) [0110].
Claim limitation “based on a difference between a group of current video sequence samples and reference samples” has been interpreted in line with the specification, see page 6, lines 22-28, page 7.
However, while one embodiment of Hermansson discloses weighting factors based on spatial reference samples, the embodiment fails to explicitly disclose weighting factors based on temporal reference samples.
Hermansson, in a separate embodiment, discloses weighting factors based on temporal reference samples (second prediction is provided according to inter-block prediction; embodiment 18 describes the second prediction is an inter-prediction; a second prediction that corresponds to an inter-prediction has other weights than a second prediction that comes from the current frame) [0046; 0073; 0081].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inter prediction weights embodiment with the intra prediction weight embodiment, the motivation being removing redundant information [0113].
Further, the combination fails to disclose predicting chroma samples of the video sequence from motion compensated chroma samples from a reference frame of the video sequence.
Zhang, in an analogous environment, discloses predicting chroma samples of the video sequence from motion compensated chroma samples from a reference frame of the video sequence (identifying a MV and reference picture for the chroma blocks…the MV for the lima coding block may be scaled to determine the MV for the chroma blocks, and the reference picture may be the same) [0143].
Hermansson and Zhang are analogous because they are both related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the MV and reference picture for chroma blocks, as disclosed by Zhang, with the invention disclosed by Hermansson, the motivation being reduction of redundant information [0143].

Claim 2 is drawn to an apparatus adapted to implement the method of claim 1, and is therefore rejected in the same manner as above.  However, the claim also recite a memory and a processor, which Hermansson also teaches (microprocessors…memory) [0049].

Regarding claim 3, Hermansson discloses a method (a method of encoding a group of image elements in a frame of a video sequence) [0021], comprising:
obtaining weighting factors related to video sequence samples, based on a difference between a group of current video sequence samples and reference samples (image elements in that block are then weighted together with the image elements from the intra-prediction of the current block using weighting that was calculated earlier.  The weighted image elements form a possible prediction candidate) [0109];
determining information that reduces minimizes a distortion metric, based on said video sequence samples, with said weighting factors applied and said reference samples (encoder then calculates the rate-distortion cost of that candidate by calculated the SSD between the predicated image elements and the original image elements of the current block…the encoder selects the position with the lowest rate distortion value) [0109]; and, 
encoding a current video block using said information (for each block, the encoder then signals both the intra-prediction mode and the displacement vector that represents the location of the previously encoded image elements) [0109].
Claim limitation “based on a difference between a group of current video sequence samples and reference samples” has been interpreted in line with the specification, see page 6, lines 22-28, page 7.
However, while one embodiment of Hermansson discloses weighting factors based on spatial reference samples, the embodiment fails to explicitly disclose weighting factors based on temporal reference samples.
Hermansson, in a separate embodiment, discloses weighting factors based on temporal reference samples (second prediction is provided according to inter-block prediction; embodiment 18 describes the second prediction is an inter-prediction; a second prediction that corresponds to an inter-prediction has other weights than a second prediction that comes from the current frame) [0046; 0073; 0081].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inter prediction weights embodiment with the intra prediction weight embodiment, the motivation being removing redundant information [0113].
Further, the combination fails to disclose predicting chroma samples of the video sequence from motion compensated chroma samples from a reference frame of the video sequence.
Zhang, in an analogous environment, discloses predicting chroma samples of the video sequence from motion compensated chroma samples from a reference frame of the video sequence (identifying a MV and reference picture for the chroma blocks…the MV for the lima coding block may be scaled to determine the MV for the chroma blocks, and the reference picture may be the same) [0143].
Hermansson and Zhang are analogous because they are both related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the MV and reference picture for chroma blocks, as disclosed by Zhang, with the invention disclosed by Hermansson, the motivation being reduction of redundant information [0143].

Claim 4 is drawn to an apparatus adapted to implement the method of claim 3, and is therefore rejected in the same manner as above.  However, the claim also recite a memory and a processor, which Hermansson also teaches (microprocessors…memory) [0049].

Regarding claim 5, Hermansson and Zhang address all of the features with respect to claim 1 as outlined above.
Hermansson further discloses said video sequence samples comprise at least one of a neighboring region of a current video block and at least one reference picture (encoder then starts to search locations in previously encoded image elements in an area that is located in a relative close spatial proximity of the current block; decoder…using the same procedure as the encoder) [0109; 0110].

Regarding claim 6, Hermansson and Zhang address all of the features with respect to claim 1 as outlined above.
Hermansson further discloses said information comprises reference samples or at least one motion vector (displacement vector) [0110].

Regarding claim 7, Hermansson and Zhang address all of the features with respect to claim 1 as outlined above.
However, while Hermansson discloses one distortion metric embodiment, this particular embodiment fails to explicitly disclose the distortion metric is computed for chroma samples.
Hermansson, in a separate embodiment, discloses the distortion metric is computed for chroma samples (the image elements in the final prediction are luma or chroma image elements) [0106].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the chroma embodiment, the motivation being not considering the intra-prediction [0107].

Regarding claim 8, Hermansson and Zhang address all of the features with respect to claim 1 as outlined above.
Hermansson further discloses said weighting factors are based on a function of said video sequence samples (individual weights for each image element position…evaluating which intra-prediction mode minimizes the rate-distortion cost; decoder…using the same procedure as the encoder) [0109; 0110].

Regarding claim 9, Hermansson and Zhang address all of the features with respect to claim 1 as outlined above.
However, while Hermansson discloses one weighting factor embodiment, this particular embodiment fails to explicitly disclose said weighting factors are based on a quantization parameter used to code said video sequence samples.
Hermansson, in a separate embodiment, discloses said weighting factors are based on a quantization parameter used to code said video sequence samples (weighting is determined from the Quantization Parameter (QP) [0082].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the QP embodiment, the motivation being emphasizing image elements with potentially higher quality [0083].

Regarding claim 11, Hermansson and Zhang address all of the features with respect to claim 1 as outlined above.
Hermansson further discloses said information is used to determine a coding mode for the current video block (evaluating which intra-prediction mode minimizes the rate-distortion cost; decoder…using the same procedure as the encoder) [0109; 0110].
	
Regarding claim 12, Hermansson and Zhang address all of the features with respect to claim 1 as outlined above.
Hermansson further discloses information is used to determine samples to use as references for the current video block (decoder uses this prediction to create the final decoded image element by adding the residual) [0110].

Regarding claim 13, non-transitory computer readable medium claim 13 is drawn to the video data generated by method claim 3.  Therefore, non-transitory computer readable medium claim 13 corresponds to the resulting video data of method claim 3 and is rejected for the same reasons of unpatentability as used above. 

Regarding claim 15, non-transitory computer readable medium claim 15 is drawn to the instructions corresponding to the method of 1.  Therefore, non-transitory computer readable medium claim 15 corresponds to method claim 1 and is rejected for the same reasons of unpatentability as used above.  However, the claims also recite a computer, which Hermansson also teaches (microprocessors…memory) [0049].

Regarding claim 16, Hermansson and Zhang address all of the features with respect to claim 3 as outlined above.
Hermansson further discloses said video sequence samples comprise at least one of a neighboring region of a current video block and at least one reference picture (encoder then starts to search locations in previously encoded image elements in an area that is located in a relative close spatial proximity of the current block) [0109]. 

Regarding claim 17, Hermansson and Zhang address all of the features with respect to claim 3 as outlined above.
Hermansson further discloses said information comprises reference samples or at least one motion vector (displacement vector) [0110].

Regarding claim 18, Hermansson and Zhang address all of the features with respect to claim 3 as outlined above.
However, while Hermansson discloses one distortion metric embodiment, this particular embodiment fails to explicitly disclose the distortion metric is computed for chroma samples.
Hermansson, in a separate embodiment, discloses the distortion metric is computed for chroma samples (the image elements in the final prediction are luma or chroma image elements) [0106].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the chroma embodiment, the motivation being not considering the intra-prediction [0107].

Regarding claim 19, Hermansson and Zhang address all of the features with respect to claim 3 as outlined above.
Hermansson further discloses said weighting factors are based on a function of said video sequence samples (individual weights for each image element position…evaluating which intra-prediction mode minimizes the rate-distortion cost [0109].

Regarding claim 20, Hermansson and Zhang address all of the features with respect to claim 3 as outlined above.
However, while Hermansson discloses one weighting factor embodiment, this particular embodiment fails to explicitly disclose said weighting factors are based on a quantization parameter used to code said video sequence samples.
Hermansson, in a separate embodiment, discloses said weighting factors are based on a quantization parameter used to code said video sequence samples (weighting is determined from the Quantization Parameter (QP) [0082].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the QP embodiment, the motivation being emphasizing image elements with potentially higher quality [0083].

Regarding claim 21, non-transitory computer readable medium claim 21 is drawn to the video data generated by method claim 3.  Therefore, non-transitory computer readable medium claim 21 corresponds to the resulting video data of method claim 3 and is rejected for the same reasons of unpatentability as used above.

Regarding claim 22, Hermansson and Zhang address all of the features with respect to claim 2 as outlined above.
Hermansson further discloses video sequence samples comprise at least one of a neighboring region of a current video block and at least one reference picture (intra-prediction uses reference image elements neighboring the current block to predict blocks from the same frame) [0005].

Regarding claim 23, Hermansson and Zhang address all of the features with respect to claim 2 as outlined above.
Hermansson further discloses said information comprises reference samples or at least one motion vector (in inter-prediction, reference image elements, positioned relative to the current block by a motion vector) [0007].

Regarding claim 24, Hermansson and Zhang address all of the features with respect to claim 4 as outlined above.
Hermansson further discloses video sequence samples comprise at least one of a neighboring region of a current video block and at least one reference picture (intra-prediction uses reference image elements neighboring the current block to predict blocks from the same frame) [0005].

Regarding claim 25, Hermansson and Zhang address all of the features with respect to claim 4 as outlined above.
Hermansson further discloses said information comprises reference samples or at least one motion vector (in inter-prediction, reference image elements, positioned relative to the current block by a motion vector) [0007].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hermansson and Zhang further in view of Bosse et al. “Perceptually optimized QP adaptation and associated distortion measure”, hereafter Bosse.

Regarding claim 10, Hermansson and Zhang address all of the features with respect to claim 1 as outlined above.
However, while the combination discloses various different weighting factors embodiments for decoding a video block, the combination fails to explicitly disclose said weighting factors are based on local activity of said current video block.
Bosse further discloses said weighting factors are based on local activity of said current video block (see equations 21, 22, and 25) [section 3].
Hermansson, Zhang, and Bosse are analogous because they are both related to image encoding/decoding and distortion measurement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the local activity of a video block as a weighting factor, as disclosed by Bosse, with the invention disclosed by Hermansson and Zhang, the motivation being optimizing for subjective quality [abstract].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/            Primary Examiner, Art Unit 2485